—In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Spodek, J.), dated August 19, 1996, which granted the motion of the defendants to change the venue of the action from Kings County to Westchester County.
Ordered that the order is affirmed, with costs.
The affidavits of the respondent physicians were sufficient to demonstrate that their principal medical offices are located in Westchester County. Accordingly, the Supreme Court did not err in granting the respondents’ motion for a change of venue as a matter of right upon the ground that all of the parties to this action reside in Westchester (see, CPLR 503 [d]; Toms v Estate of Hughes, 177 AD2d 994). Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.